DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed June 25, 2019. Claims 1-10 are canceled. New claims 11-29 have been added. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/901,445, filed on February 8, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 11-29 is/are objected to because of the following informalities:  
In regards to claim 11, the limitations “subordinate potions” should be --subordinate portions--.
In regards to claim 16, at line 8, the limitations “one of the first electrode” should apparently read --one of the first electrodes-- as per line 2 of the claim; and, at lines 28-29, the limitations “such that coordinate positions between a first subordinate point and a second subordinate point becomes closest” should apparently read --such that coordinate positions between a first subordinate point and a second subordinate point become closest--.
In regards to claim 22, at line 3, the limitations “through which the needle can be penetrated” should apparently read --through which the needle can be inserted--.
become closest--.
In regards to claim 29, at lines 2-3, the limitations “wherein the plurality of electroconductive yarns are configured to be insulate from each other” should apparently read --wherein the plurality of electroconductive yarns are configured to be insulated from each other--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a perimeter measurement unit configured to measure a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In regards to claim 1, 

	at line 14, the limitations “the coordinate position of the first reference points indicating a position of the strain gauge among the plurality of strain gauges arranged in the row at a first half side of the portion serving as the measurement target of the living body” [emphasis added] renders the claim indefinite; for example, the limitations “set coordinate positions of a first reference and a second reference point” at line 13 of the claim, it is unclear whether there is one or more than one “coordinate position” for the first reference point and the second reference point; moreover, it is unclear whether there is more than one first reference point; furthermore, it is unclear as to which one of the plurality of strain gauges “the strain gauge” refers; the Office suggests that Applicant amends the claim to read --the coordinate positions of the first reference point a strain gauge among the plurality of strain gauges configured to be arranged in the row at a first half side of portion of the living body--;
	at lines 17-18, the limitations “the coordinate position of the second reference point indicating a position of a virtual strain gauge 20defined to be disposed between adjacent strain gauges among the plurality of strain gauges” renders the claim indefinite; for example, it is unclear whether the virtual strain gauge is disposed between adjacent strain gauges among the plurality of strain gauges;
	at lines 27-28, the limitations “change coordinate positions of the first reference point different from the first reference 5point and the second reference point” render indefinite; for example, it is unclear whether the first reference point has more than one coordinate position; moreover, it is unclear whether changing the coordinate position of the first reference point involves changing the coordinate position from the first reference point such that said coordinate position is different from the coordinate positions of the first reference 5point and the second reference point; and,
at lines 28-29, the limitations “[such that coordinate positions between a first subordinate point and a second subordinate point] become closest” renders the claim indefinite as the term “closest” is a relative term of degree which renders the claim indefinite. The term “closest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 In regards to claim 16, 
	at line 5, the limitations “a portion serving as a measurement target of a living body” render the claim indefinite; for example, it is unclear whether or not the “portion” is the same as the measurement target or whether said “portion” merely serves as a substitute therefor; for example, it is unclear whether the portion refers to a substitute such as a model that is representative of and therefore serves as a measurement target of a living body; the Office suggests that Applicant amend the claim to read --a measurement target portion of a living body-- in lieu of “a portion serving as a measurement target of a living body;”
	at line 8-10, the limitations “determine whether there is one of the first electrode among the plurality of first 25electrodes whose impedance with respect to the second electrode is equal to or lower than a predetermined impedance value” renders the claim indefinite; for example, it is unclear which one of the first electrodes the pronoun “whose” is intended to represent; the Office suggests that Applicant amends the claim to recites --determine whether one of has an impedance with respect to the second electrode that is equal to or lower than a predetermined impedance value--.
	at lines 13-15, the limitations “the first electrode among the plurality of 30first electrodes whose impedance with respect to the second electrode is equal to or lower than the predetermined impedance value is confirmed” render the claim indefinite; for example, from the limitations at lines 8-10 of the claim, it is unclear whether or not the claimed “determin[ation]” step therein is repeated to confirm that one of the plurality of first electrodes has an impedance with respect to the second electrode that is equal to or lower than a predetermined impedance value; the Office suggests that Applicant amends the claim to read --one of the plurality of 30first electrodes has an impedance with respect to the second electrode that is equal to or lower than the predetermined impedance value 
	at line 19, the limitations “the row” lack sufficient antecedent basis;
	at lines 26-27, the limitations “change coordinate positions of the first reference point and the second reference point different from the first reference 5point among the plurality of reference points” render indefinite; for example, it is unclear whether changing the coordinate positions of the first reference point and second reference point involves changing the coordinate positions from the first reference point and second reference such that said coordinate positions are different from the coordinate positions of the first reference 5point; and,
at lines 28-29, the limitations “[such that coordinate positions between a first subordinate point and a second subordinate point] becomes closest” renders the claim indefinite as the term “closest” is a relative term of degree which renders the claim indefinite. The term “closest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In regards to claim 20, the limitations “the first electrode among the plurality of 30first electrodes whose impedance with respect to the second electrode is equal to or lower than the predetermined impedance value is confirmed” render the claim indefinite; for example, from the limitations at lines 8-10 of claim 16, from which the claim depends, it is unclear whether or not the claimed “determin[ation]” step therein is repeated to confirm that one of the plurality of first electrodes has an impedance with respect to the second electrode that is equal to or lower than a predetermined impedance value; the Office suggests that Applicant amends the claim to read --one of the plurality of 30first electrodes has an impedance with respect to the second electrode that is equal to or lower than the predetermined impedance value 
In regards to claim 25, 
	at lines 20-21, the limitations “change coordinate positions of a first reference point and a second reference point different from the first reference 5point among the plurality of reference points” render indefinite; for example, it is unclear whether changing the coordinate positions of the first reference point and second reference point involves changing the coordinate positions from the first reference point and second reference such that said coordinate positions are different from the coordinate positions of the first reference 5point; and,
at lines 22-23, the limitations “[such that coordinate positions between a first subordinate point and a second subordinate point] becomes closest” renders the claim indefinite as the term “closest” is a relative term of degree which renders the claim indefinite. The term “closest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 & 4-6 of U.S. Patent No. 10,285,618. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 11-15 of the application are to be found in claims 1-2 & 4-6 of the patent. The difference between claim(s) 11-15 of the application and claims 1-2 & 4-6 of the patent lies in the fact that the patent claims fail to specifically require set the coordinate positions of a first reference point and a second reference point such that the coordinate position of the first reference points indicating a position of the strain gauge among the plurality of strain gauges arranged in the row at a first half side of the portion serving as the measurement target of the living body and the coordinate position of the second reference point indicating a position of a virtual strain gauge 20defined to be disposed between adjacent strain gauges among the plurality of strain gauges arranged in the row at a second half side opposite to the first half side of the portion serving as the measurement of the living body. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the measurement device of claim 1 of the patent wherein the processor is configured to set the coordinate positions of a first reference point and a second reference point such that the coordinate position of the first reference points indicating a position of the strain gauge among the plurality of strain gauges arranged in the row at a first half side of the portion serving as the measurement target of the living body and the coordinate position of the second reference point indicating a position of a virtual strain gauge 20defined to be disposed between adjacent strain gauges among the plurality of strain gauges arranged in the row at a second half side opposite to the first half side of the portion serving as the measurement of the living body as claimed in order to set the coordinate positions of the first reference point and the second reference point for strain gauges arranged circumferentially across the entirety of the portion serving as the measurement target of the living body.
Allowable Subject Matter
Claims 11-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as well as the double-patenting rejections set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0190577 to Brunner et al. discloses a sensor device for electrical impedance tomography imaging, electrical impedance tomography imaging instrument and electrical impedance tomography method.
US 6,279,579 to Riaziat et al. discloses a method and system for positing patients for medical treatment procedures.
US 6,519,862 to Owsley et al. discloses a device for the acquisition of contoured human body surface vibration signals.
US 2012/027793 to Li et al. discloses a device and method for electroimpedance tomography.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791